DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1 and 5-17 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a thickness from an upper surface of the first electrode of the light-emitting portion to a lower surface of the second electrode of the light-emitting portion is different from a thickness from a 25thickness from an upper surface of the first electrode of the20 DOCS 122229-086US1/3782319 1Attorney Docket No. 122229-086US1light-transmitting portion to a lower surface of the second electrode of the light-transmitting portion without a thickness of the insulating film.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 14 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the organic layer of the light-emitting portion comprises a layer comprising a charge injection material, and the organic layer of the light-transmitting portion does not comprise a layer comprising the charge injection material.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

The following is an examiner's statement of reasons for allowance: Claim 16 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the non-light-emitting portion comprises the first electrode, the second electrode, and a second layer, wherein the second layer is located between the first electrode and the second electrode, and wherein the second layer comprises a layer configuration different from that of the first layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the non-light-emitting portion comprises the first electrode, the second electrode, and a second layer, wherein the second layer is located between the first electrode and the second electrode, wherein the second layer is a resin layer or a layer made of a metal oxide, and wherein a resistance value between the first electrode and the second electrode in the non-light-emitting portion is greater than a resistance value between the first electrode and the second electrode in 
Claims 5-13 depend from claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KYOUNG LEE/Primary Examiner, Art Unit 2895